Mr. Justice Lawrence delivered the opinion of the Court: This was a proceeding to condemn lands for non-payment of an assessment for the purpose of improving a street in the city of Chicago. There was judgment by default against the appellant, and she afterward made a motion, based on an affidavit, to set this judgment aside. Ho exceptions are taken to the report or notice upon which the court below rendered judgment, and the alleged defects in the assessment proceedings appear only by the affidavit. The only question presented, therefore, is, whether the court erred in refusing to set aside the default. This court has repeatedly decided that the decision of the court below upon applications of this character cannot be assigned for error. Harrison v. Clarke, 1 Scam. 135: Garner v. Crenshaw, id. 144; Wallace v. Jerome, id. 524; Woodruff v. Tyler, 5 Gilm. 459. In the last case the court say, “ that such decision cannot be assigned for error has been so often decided by this court that it is unnecessary to discuss the question again.” This point is decisive of this case without considering the alleged irregularities in the assessment, as stated in the affidavit. Judgment affirmed.